SUPPLEMENT TO CALVERT BALANCED PORTFOLIO Calvert Balanced Portfolio Summary Prospectus (Class I) dated January 31, 2013, as revised March 20, 2013 Date of Supplement: September 19, 2013 The Calvert Social Investment Fund Board of Trustees (the “Board”) approved, effective as of September 11, 2013, (1) the removal of New Amsterdam Partners LLC (“New Amsterdam”) as an investment subadvisor for Calvert Balanced Portfolio (the “Fund”) and (2) the assumption of responsibility by the current investment advisor, Calvert Investment Management, Inc. (the “Advisor”), for the day-to-day management of the equity assets previously managed by New Amsterdam. Accordingly, on page 4 of the Summary Prospectus, delete the information under “Portfolio Management – Equity Investments” and replace it with the following: Investment Advisor. Calvert Investment Management, Inc. Portfolio Manager Title Length of Time Name Managing Fund Natalie A. Trunow Senior Vice President, Since September 2013 Chief Investment Officer - Equities, Calvert Investment Subadvisor. Profit Investment Management (“Profit” or “Subadvisor”) Portfolio Manager Title Length of Time Name Managing Fund Eugene A. Profit Chief Executive Since October 2002 Officer, Profit The Board has also approved reductions to the Fund’s investment advisory fee schedule. Effective December 1, 2013, under the Fund’s Investment Advisory Agreement, the Advisor will receive an annual fee, payable monthly, as follows: 0.41% of the first $500 million of the Fund’s average daily net assets, 0.385% of the next $500 million of such assets, and 0.35% of all assets above $1 billion. Accordingly, effective December 1, 2013, the “Annual Fund Operating Expenses” table contained under “Fees and Expenses of the Fund” on page 1 of the Summary Prospectus is deleted and replaced with the following: Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Class I Management fees 0.53 % Distribution and service (12b-1) fees None Other expenses 0.28 % Acquired fund fees and expenses 0.02 % Total annual fund operating expenses 0.83 % Less fee waiver and/or expense reimbursement 1 (0.09 %) Net expenses 0.74 % 1 The investment advisor has agreed to contractually limit direct net annual fund operating expenses to 0.72% through January 31, 2014. This expense limitation does not limit the acquired fund fees and expenses paid indirectly by a shareholder. Only the Board of Trustees of the Fund may terminate the Fund’s expense limitation before the contractual period expires. In addition, effective December 1, 2013, the table contained under “Fees and Expenses of the Fund – Example” on page 1 of the Summary Prospectus is deleted and replaced with the following: 1 Year 3 Years 5 Years 10 Years $8,796 $25,599 $45,176 $101,723 2
